DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sujin Park on January 8, 2021.
The application has been amended as follows: 
1. (Currently Amended):	An image processing apparatus, comprising: 
a memory storing at least one instruction; 
a processor configured to execute the at least one instruction to: 
	apply a learning network model to an input image frame and acquire information on an area of interest; and 
	acquire an output image frame by retargeting the input image frame based on the acquired information on the area of interest; and
a display configured to display the acquired output image frame, 
wherein the learning network model is trained to acquire the information on the area of interest in the input image frame, and
wherein the processor is further configured to:
accumulate information on the area of interest acquired from each of a first input image frame and at least one second input image frame that was input prior to the first input image frame; and 

wherein the information on the area of interest is one dimensional information, the one dimensional information comprising location information, in a parallel direction or in a vertical direction, of the area of interest and size information of the area of interest.

2. (Currently Amended):	The image processing apparatus of claim 1, wherein the information on the area of interest further comprises 

3. (Cancelled).

4. (Currently Amended):	The image processing apparatus of claim 1
identify at least one piece of one dimensional information among a plurality of pieces of one dimensional information based on at least one of a size of the one dimensional information or types of objects corresponding to the one dimensional information, and 
retarget the input image frame based on the identified one dimensional information.


wherein the second conversion weight is acquired based on resolution information on the input image frame and resolution information on the output image frame.

6. (Original):	The image processing apparatus of claim 5, wherein the processor is further configured to:
maintain a size of the pixels corresponding to the area of interest by applying the first conversion weight to the pixels, and 
upscale the pixels corresponding to the remaining area by applying the second conversion weight to the pixels.

7. (Cancelled).

8. (Currently Amended):	The image processing apparatus of claim 1, wherein the processor is further configured to:
acquire average size information and average location information of the area of interest based on the size information and the location information of the area of interest 
acquire an output image frame corresponding to the first input image frame based on the average size information and the average location information of the area of interest.

9. (Currently Amended):	The image processing apparatus of claim 1, wherein the learning network model comprises a feature detector configured to detect information related to objects included in the input image frame, and a feature map extractor configured to acquire the size information, the location information and type information of the area of interest.

10. (Original):	The image processing apparatus of claim 1, wherein the learning network model is configured to learn a weight of a neural network included in the learning network model by using the information on the area of interest and a plurality of images corresponding to the information on the area of interest.

11. (Cancelled).

12. (Currently Amended):	An image processing method by an image processing apparatus, the image processing method comprising:
applying learning network model to an input image frame and acquiring information on an area of interest; 

displaying, on a display of the image processing apparatus, the acquired output image frame, 
wherein the learning network model is a model that is trained to acquire the information on the area of interest in the input image frame, and 
wherein the acquiring the information on the area of interest comprises:
accumulating information on the area of interest acquired from each of a first input image frame and at least one second input image frame that was input prior to the first input image frame; and 
acquiring information on the area of interest corresponding to the first input image frame based on the accumulated information, 
wherein the information on the area of interest is one dimensional information, the one dimensional information comprising location information, in a parallel direction or in a vertical direction, of the area of interest and size information of the area of interest.

13. (Currently Amended):	The image processing method of claim 12, wherein the information on the area of interest further comprises 

14. (Cancelled).

12
identifying at least one piece of one dimensional information among a plurality of pieces of one dimensional information based on at least one of a size of the one dimensional information or types of objects corresponding to the one dimensional information, and 
retargeting the input image frame based on the identified one dimensional information.

16. (Original):	The image processing method of claim 12, wherein the acquiring the output image frame comprises:
retargeting the input image frame by applying a first conversion weight to pixels corresponding to the area of interest of the input image frame, and applying a second conversion weight to pixels corresponding to a remaining area of the input image frame other than the area of interest, and
the second conversion weight is acquired based on resolution information on the input image frame and resolution information on the output image frame.

17. (Original):	The image processing method of claim 16, wherein the acquiring the output image frame comprises:
maintaining a size of the pixels corresponding to the area of interest by applying the first conversion weight to the pixels, and 


18. (Cancelled).

19. (Currently Amended):	The image processing method of claim 12, wherein the acquiring the information on the area of interest comprises acquiring average size information and average location information of the area of interest based on the size information and the location information of the area of interest acquired from each of the first input image frame and the at least one second input image frame, and
wherein the acquiring the output image frame comprises acquiring the output image frame corresponding to the first input image frame based on the average size information and the average location information of the area of interest.

20. (Currently Amended):	A non-transitory computer readable medium storing a computer instruction which is executable by a processor of an image processing apparatus to perform:
applying a learning network model to an input image frame and acquiring information on an area of interest; 
retargeting the input image frame based on the information on the area of interest and acquiring an output image frame; and 
displaying, on a display of the image processing apparatus, the acquired output image frame, 

wherein the acquiring the information on the area of interest comprises:
accumulating information on the area of interest acquired from each of a first input image frame and at least one second input image frame that was input prior to the first input image frame; and 
acquiring information on the area of interest corresponding to the first input image frame based on the accumulated information, 
wherein the information on the area of interest is one dimensional information, the one dimensional information comprising location information, in a parallel direction or in a vertical direction, of the area of interest and size information of the area of interest.



Allowable Subject Matter

Claims 1, 2, 4,-6, 8-10, 12, 13, 15-17, 19, 20 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 01/05/2020, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647